Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-29, 31-38 and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, Jelloul (FR 283110A1) teaches a tri-band base station antenna comprising a housing; a radome having a front surface that is positioned in front of the housing; a first vertically disposed linear array of low-band radiating elements mounted behind the front surface of the radome; a second vertically disposed linear array of mid-band radiating elements mounted behind the front surface of the radome; and a third array of high-band radiating elements mounted behind the front surface of the radome, wherein the first, second, and third arrays of radiating elements are mounted on a common backplane mounted on or in the housing, wherein the low-band radiating elements are configured to operate in a frequency band below 1.0 GHz, the mid-band radiating elements are configured to operate in the 1.0 GHz to 3.0 GHz frequency band.
Jelloul, however, fails to further teach that the third array of high-band radiating elements comprises a planar array of radiating elements, wherein one or more of the low-band radiating elements are interleaved between the third array of high-band radiating elements, and the high-band radiating elements are configured to operate in the 3.5 GHz to 5.0 GHz frequency band.
Claims 22-29, 31 and 41 are allowed for at least the reason for depending, either directly or indirectly, on claim 21.
Reasons for indicating allowable subject matter for claims 32-38 and 40 were provided in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845